DETAILED ACTION
                                          Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
2.1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 29, 2022 has been entered.
2.2.	Applicant's Amendment to Claims ,  Abstract, Remarks and IDS  filed on April 29, 2022  are acknowledged. 
2.3.	Claims 2 -4, 6 and 9 have been canceled. Claims 8 and 10-12 have been withdrawn. Claim 13 is newly added. Claim 1 has been amended by incorporation of the limitations canceled Claim 9 and introducing  new limitations with respect to IV ( intrinsic viscosity) of polycarbonate ester. Support for amendments to Claim 1 and 13 have been found in canceled claims and Applicant's Specification as indicated by Applicant ( see Remarks).  Therefore, no New matter has been added with instant Amendment.
2.4.	Thus, Claims 1, 5, 7 and 13 are active. Claims 8 and 10-12 have been withdrawn.
REASONS FOR ALLOWANCE
3.	The following is an examiner’s statement of reasons for allowance:
3.1.	Upon further consideration of the amendment to Claim 1, available closest  Prior art of Record( OH, Tanaka)    and Applicant's arguments, Examiner concluded that Applicant's claimed subject matter as a process for preparing polycarbonate ester by specific steps, wherein polycarbonate prepolymer has specific IV in range from 0.10 to 0.60 dL/g is novel and unobvious over disclosure of OH by itself and in combination with Tanaka. In this respect note, that  even though OH by itself or  combination with Tanaka  disclose similar process for production of polyester carbonate, but fails to specifically teach that polycarbonate prepolymer may have range of viscosity as claimed by Applicant. At least for this reason, Applicant's claims 1, 5, 7 and 13 directed to process of preparing polycarbonate ester are allowed. 
3.2.	However, withdrawn Claim 8 and 10-12  directed to polycarbonate ester and articles comprising this product are not allowed because OH does disclose substantially same polyester carbonate with same range of IV and for this reason same properties because "  a material and its properties are inseparable. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)". 
In addition, note that : "  In accordance with the applicable to the treatment of product-by-process claims (MPEP 2113) and practice established by court “even though product-by –process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Therefore, Claims 8 and 10-12 are canceled as directed to  non-elected invention without Traverse.( see Examiner's amendment below).
EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
5.	The application has been amended as follows: 
Cancel withdrawn Claims 8 and 10-12 without prejudice.

Conclusion
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-SIU ( Walter) Choi can be reached on (571) 272 1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/GENNADIY MESH/Examiner, Art Unit 1763       


/FRANCES TISCHLER/Primary Examiner, Art Unit 1765